DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-2, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2012/0009512) in view of Yoshioka et al (US 2015/0299534)
   Jang discloses a method of manufacturing a mold for a photomask/grating light guide plate (see abstract, fig. 9), the method comprising:
  preparing a first mask film 50 including first and second openings each formed in an independent region, respectively ( page 4, para 0046, fig. 6)
 attaching the first mask film 50 to one surface of a molding base 45/30, opening only the first recess/opening (page 4, para 0045-0046, figs 6-7), positioning the molding base 45 with the first mask film 50 attached thereto in a Faraday cage having a grid/a mesh part provided on an upper surface thereof (page 3, para 0035, page 4, para 0048, figs. 1-2 ), and then forming, by 
opening only the second opening, and then forming, by using plasma etching, a second pattern portion in a recess region/second region of one surface of the molding base 45 which is exposed through the second opening (page 6, para 0074-0075, figs 17-18), wherein the first mask film includes a first base 50 and a first adhesive layer 94 provided on a bottom surface/one surface of the first base (page 5, para 0060-0061, fig. 14)
 Unlike the instant claimed invention as per claim 1, Jang fails to specifically disclose the limitations of a glass transition temperature of the first base is 70°C or more and 100°C or less, and adhesive force of the first adhesive layer is 30 gf/in or more and 50 gf/in or less
  Yoshioka discloses a method for temporarily attaching a substrate to a support with an adhesive composition/layer wherein the glass transition temperature (Tg) of the thermal plastic resin used in the adhesive composition is in the range of -25°C to 150°C (page 2, para 0024), which reads on the claimed temperature range and it is suitable to reduce/adjust the adhesive force/adhesive properties of the adhesive layer (page 2, para 0024, page 6, para 0085-0086)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a first base having a preferred glass transition temperature of 70°C or more in Jang’s method to obtain an adhesive composition having a high heat resistance as taught in Yoshioka ( page 2, para 0027). Since Yoshioka discloses that it is possible to suitably adjust the adhesive properties of the adhesive composition (page 6, para 0086), it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the adhesive force of Jang’s first adhesive 
  Regarding claim 2, the modified reference of Jang would have disclosed preparing a second mask film 100 having a third opening formed in one region thereof (page 6, para 0076, fig. 21),  removing the first mask film 50 from one surface of the molding base ( page 6, para 0077); and attaching the second mask film 100 to one surface of the molding base 45/30 and forming, by using plasma etching, a third pattern portion in a third region of one surface of the molding base which is exposed through the third opening ( page 2, para 0033, page 6, para 0076-0077, figs. 15, 22)
Regarding claim 4, the modified reference of Jang would have disclosed forming of the first pattern portion comprises positioning the molding base with one surface thereof inclined with respect to a bottom surface of the Faraday cage and performing plasma etching to form an inclined pattern portion ( page 3, para 0036, 0040-0041, page 4, para 0047)
 Regarding claim 10, Jang discloses that the second mask film comprises a second base 100 and a second adhesive layer 20 provided on a bottom surface/one surface of the second base (page 6, para 0076). However, Jang fails to specifically disclose the limitations of , a glass transition temperature of the second base is 230°C or more and 350°C or less, and adhesive force of the second adhesive layer is 30 gf/in or more and 80 gf/in or less. Yoshioka discloses a method for temporarily attaching a substrate to a support with an adhesive composition/layer wherein the glass transition temperature (Tg) of the thermal plastic resin used in the adhesive composition is in the range of -25°C to 200°C (page 2, para 0024), which reads on the claimed temperature range and it is suitable to reduce/adjust the adhesive force/adhesive properties of the adhesive .

Claims 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2012/0009512) in view of Yoshioka et al (US 2015/0299534) as applied to claims 1-2, 4, 10 above and further in view of Ishihara et al (US 20160027623)
   The features of claim 1 are set forth in paragraph 2 above. Although the modified reference of Jang would have disclosed forming of the second pattern/third pattern portion comprises positioning the molding base with one surface thereof inclined with respect to a bottom surface of the Faraday cage and then performing plasma etching to form an inclined pattern portion having a depth gradient (page 3, para 0036, 0040-0041, page 4, para 0047, fig. 7), Jang, as modified by Yoshioka, fails to disclose the limitations of shielding at least a part of the mesh part by using a shutter and wherein the shutter shields 20% or more and 80% or less of the mesh part as required in claims 5-6, 8

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a shutter for shielding 80 % or less of a mesh in Jang and Yoshioka for making the pressure in the gas diffusion space constant and providing the same pressure to the space near each of the plurality of target as taught in Ishihara (page 2, para 0023)

Claims 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2012/0009512) in view of Yoshioka et al (US 2015/0299534) as applied to claims 1-2, 4, 10 above and further in view of Mao et al (US 2015/0299534)
   The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claims 9, 11, Jang and Yoshioka fails to disclose the limitation of wherein a thickness of the first base is 30 µm or more and 50 µm or less, and a thickness of the first adhesive layer is 5 µm or more and 20 µm or less/ wherein a thickness of the second base is
is 30 µm or more and 70 µm or less, and a thickness of the second adhesive layer is 5 µm or more and 20 µm or less
Mao discloses a method for forming a mold wherein the thickness of a release layer can be controlled and one of skilled in the art would know how to control the process parameters such as the power supplied to the chamber, the amount of the forming gas introduced into the chamber in order to obtain the desired release layer thickness (see abstract, page 7, para 0072)
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2012/0009512) in view of Yoshioka et al (US 2015/0299534) as applied to claims 1-2, 4, 10 above and further in view of Stelzer et al (US 6,437,513)
   The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 12, Jang and Yoshioka fails to disclose the limitation of wherein the mesh part has surface resistance of 0.5 Ώ /sq or more
 Stelzer discloses a method for monitoring the intensity of an ion beam in a chamber, the chamber includes a frame/mesh 20 having surface resistance of 1012 Ώ /cm3 (col 8, lines 45-55, fig. 3), which reads on the claimed surface resistance of 0.5 Ώ /sq or more
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a mesh having surface resistance of 1012 Ώ /cm3
in Jang and Yoshioka to have the advantage of reducing dark currents as taught in Stelzer ( col 8, lines 49-54)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2012/0009512) in view of Yoshioka et al (US 2015/0299534) as applied to claims 1-2, 4, 10 above and further in view of Mao et al (US 2015/0299534)
   The features of claim 1 are set forth in paragraph 2 above. Although Jang and Yoshioka disclose preparing a mold for a photomask/a grating light guide plate (see abstract, fig. 9 of Jang), Jang and Yoshioka fails to disclose the limitation of applying a resin composition onto one surface of the mold for a diffraction grating light guide plate, the surface having pattern portions thereon; and curing the resin composition as required in claim 13
Mao discloses a method for forming a mold comprises the steps of applying a resin composition onto one surface of a mold, the surface having pattern portions thereon; and curing the resin composition ( page 7, para 0076, page 10, para 0104, figs. 4a-4b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Yoshioka by adding the steps of applying a resin composition onto one surface of a mold and curing the resin composition to form a molded article that is inverse of the first structured surface as taught in Mao (page 1, para 0004, page 10, para 0104)

Allowable Subject Matter
Claims 3, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the cited prior art of record fails to disclose or render obvious a method comprises a step of opening only the fourth opening and then forming, by using plasma etching, a fourth pattern portion in a fourth region of one surface of the molding base which is exposed through the fourth opening, in combination with the rest of the steps of claim 3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAN VINH/Primary Examiner, Art Unit 1713